Citation Nr: 0405693	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  98-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic fatigue, to 
include as the result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which in pertinent part, denied 
entitlement to service connection for fatigue, claimed as due 
to an undiagnosed illness.  During the appeal, in a March 
1998 statement of the case, the RO changed the issue to 
entitlement to service connection for dysthymic disorder, 
claimed as fatigue as due to an undiagnosed illness.  This 
change was presumably based on findings from a September 1997 
VA examination to be discussed below.  However, given the 
conclusions made in this decision, the original issue, as 
adjudicated in the original rating decision, is retained as 
appropriate.

The December 1996 rating decision, from which the present 
appeal originated, also denied service connection for a 
number of other disorders including deviated septum, liver 
abnormality due to an undiagnosed illness, nose bleeds due to 
an undiagnosed illness, sinusitis, and cough and bronchitis 
due to an undiagnosed illness.  The veteran did not appeal 
the December 1996 rating decision as to those claimed 
disorders, and therefore the decision with respect to those 
disorders became final.  38 U.S.C.A. § 7105.  

In the veteran's March 1998 substantive appeal, pertaining to 
the present appeal, the veteran also raised claims for 
service connection for memory loss, and for "other PGW 
issues" including liver abnormality and bloody noses.  A 
subsequent rating decision in September 2003 adjudicated 
claims with respect to memory loss, deviated septum and 
nosebleeds, and liver abnormalities, all claimed as due to 
undiagnosed illness.  However, it is not clear whether the 
claim for service connection for disability due to an 
undiagnosed illness as raised in that substantive appeal as 
"PGW issues", has been addressed with respect to all 
claimed disorders.  This matter is referred to the RO for 
clarification and any required appropriate action.  

During the pendency of the claim, the veteran's claims file 
was transferred to the RO in Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Resolving all reasonable doubt in the veteran's favor, 
the evidence shows that a chronic disability due to 
undiagnosed illness, manifested by chronic fatigue, has been 
manifested to a compensable degree.


CONCLUSION OF LAW

Chronic fatigue due to undiagnosed illness is presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317, 4.88b, Diagnostic Code 6354 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Given the favorable disposition of the issue decided below, 
the Board notes that any possible deficiencies in the duty to 
notify and to assist with respect to the current appellate 
review constitute harmless error and will not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Background

The veteran served on active duty from November 1988 to 
November 1992, to include service in Southwest Asia from 
October 1990 to April 1991.  Service medical records show no 
complaints or treatment for symptoms of fatigue.

A review of the post-service medical evidence discloses that 
during a March 1993 VA general examination, the veteran 
reported no complaints referable to the present claim.  On 
examination, no pertinent findings were recorded.

Private medical records show that in February 1995 the 
veteran was seen after receiving notice of abnormal liver 
function test results.  He reported episodes of epistaxis.  
He also reported complaints of undue fatigue.  The examiner 
did not link the complaints of fatigue with any assessments 
made at that time.

The veteran was examined by VA in February 1995 for non-
tuberculosis diseases and injuries.  At that time the 
examiner noted that the veteran spent approximately six 
months in the Persian Gulf Area; and that the veteran stated 
that at times while he was there, the oil fires were quite 
extensive and many people were bothered by the smoke.

A VA consultation sheet in June 1995 shows that the veteran 
was seen by gastroenterology regarding his liver function.  
The examiner concluded that the veteran's fatigue was not 
likely to be associated with the abnormal liver function 
tests.

In March 1995, the veteran underwent a VA Gulf War Registry 
examination. During the evaluation, the veteran reported 
suffering from liver problems and from fatigue.  The report 
contains diagnoses of (1) chronic fatigue syndrome and (2) 
hepatitis.

A VA progress note in March 1996 shows that the veteran was 
seen for continued complaints of fatigue.  A liver function 
test at that time was negative.  The examiner noted that the 
veteran had been in the Gulf War and diagnosed with Gulf War 
Syndrome as chronic fatigue syndrome.  The note contains an 
impression of chronic fatigue syndrome related to Gulf War 
Syndrome.
 
The report of a September 1997 examination for mental 
disorders shows that the veteran's complaints included 
chronic fatigue-like syndrome.  He reported the following 
complaints:  He would sleep six to eight hours per night and 
wake up often un-refreshed, and sometimes disoriented.  He 
would then take a while before he would become fully aware of 
where he was.  By noon he was tired and felt like he could 
take a nap.  He copes by trying to become active when he 
becomes tired.  He stated that this syndrome started while in 
service, but he paid more attention to it sometime between 
1994 and 1995 when it started to become worse.  On 
examination, test results included that the veteran devoted a 
great deal of energy to either denying his anger and 
hostility or attempting to control it.  Thus he feels weak 
and tired much of the time and lacks the energy to cope with 
every day problems.  The report contains a diagnosis of 
dysthymic disorder.

The report of an October 1997 VA general examination shows 
that the veteran indicated that during the day he would 
become tired at approximately noon to 1 PM.  He complained 
that sometimes in the evening he nods off to sleep when 
watching television.  He denied having any fever, myalgias, 
arthralgias, nausea, headaches, or other symptoms except as 
described otherwise.  After physical examination, the report 
contains a diagnosis of unexplained illness manifested by 
fatigue and minimal elevation in liver function tests.

III.  Analysis

The veteran is contending that he has chronic disability 
resulting from an illness or combination of illnesses 
manifested by chronic fatigue.  In this regard, his 
statements describing related symptoms are considered 
competent evidence. However, he is layman, and is not 
competent to give a medical opinion on actual diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002). Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by using applicable presumptions, if available. Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1117 (West 2002) provides for the enactment of 
regulations for compensation for disabilities occurring in 
Persian Gulf veterans.  Its implementing regulation, 38 
C.F.R. § 3.317, provides that VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Also for purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R., Part 4, for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317(d).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO has not had the opportunity of 
reviewing the new legislation in connection with the claim on 
appeal.  However, the Board finds that failure to consider 
the revisions does not have an adverse impact on the 
veteran's claims and the Board's decision is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The record also reflects that the veteran has been 
reporting complaints of fatigue during treatment and VA 
examinations.  Private and VA treatment records in 1995 and 
1996 shows complaints of undue fatigue, which were not 
associated with any diagnosis.  In June 1995 the examiner 
concluded that the veteran's fatigue was not likely to be 
associated with abnormal liver function tests.  Chronic 
fatigue syndrome was diagnosed in March 1995.  And in March 
1996, the impression was chronic fatigue syndrome related to 
Gulf War Syndrome.

The report of a September 1997 VA examination for mental 
disorders indicated an association between the veteran's 
fatigue symptoms and a dysthymic disorder, as discussed 
above.  However, during his most recent examination, by VA in 
October 1997, the diagnosis was unexplained illness 
manifested by fatigue.   Thus, with the exception of a single 
finding in September 1997, the considerable majority of the 
clinical evidence reflects the opinion that the veteran's 
chronic fatigue has not been associated with a "known 
clinical diagnosis."  Rather, it appears he has a chronic 
qualifying disability, due to undiagnosed illness, manifested 
by fatigue.

After reviewing the record the Board finds that the evidence 
is at least in equipoise and as such the benefit of the doubt 
is in favor of the veteran.  38 C.F.R. § 3.102.  The VA 
treatment provider in March 1996 did indicate a relationship 
between the chronic fatigue and the veteran's service in the 
Persian Gulf War.  The Board is satisfied that the degree of 
impairment resulting from the fatigue is compensable.  38 
C.F.R. Part 4, § 4.88b, Diagnostic Code 6354 (2003).  
Accordingly service connection for a chronic fatigue syndrome 
is warranted.  


ORDER

Service connection for chronic fatigue as a result of an 
undiagnosed illness is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



